Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: all of the “units” in claims 1-11, including “an information acquiring unit,” “a judging unit,” “an adjusting unit,” “an emotion identifying unit,” “an output control unit,” “a secretion information generating unit,” and “a control unit.”
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites “a judging unit that, based on the information, judges whether or not judgement conditions associated respectively with a plurality of emotions are each met.” This is a mental process of judgement or evaluation, and therefore an abstract idea. The present claim further recites “an adjusting unit that, if the information matches a predetermined condition about a predetermined type of one or more emotions among the plurality of emotions, expands a range occupied by the predetermined type of one or more emotions in a space in which the plurality of emotions is mapped.” Adjusting a range for the 
 This judicial exception is not integrated into a practical application because the only thing done with the identified emotion is displaying an output of the abstract idea. This is insignificant extra-solution activity and therefore does not amount to more than the abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is “an information acquiring unit that acquires information for deciding an emotion of a target object.” Acquiring information is mere data gathering, which is insignificant extra-solution activity, so this too does not amount to more than the abstract idea.
Regarding Claim 2, it recites “wherein based on the information acquired by the information acquiring unit, the adjusting unit further adjusts an operation parameter that influences a judgement about one or more judgement conditions which are associated with an emotion having a range which is to be expanded in the space such that it becomes easier for the one or more judgement conditions to be met.” This simply adjusts the conditions of the judgement of claim 1, so it too is an abstract idea of judgement or evaluation. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited.
Regarding Claim 8, it simply specifies the conditions for the judgements of claim 1, so it does not recite significantly more than the abstract ideas of claim 1.
Regarding Claim 9, it recites additional detail about the output display of claim 1. This is further insignificant extra-solution activity and therefore not significantly more than an abstract idea.
Regarding Claim 11, it essentially adds only a recitation of the target object to the system of claim 1. The target object may be a generic computing component, so it is not significantly more than the abstract ideas of claim 1.
Regarding Claim 12, it recites steps that are substantially identical to those performed by the units of claim 1, so it too recites abstract ideas in a similar manner. The only additional elements recited are “a computer-readable medium having a program stored thereon, the program causing a computer to execute steps.” These are generic computing components, and therefore not significantly more than an abstract idea.
Further regarding Claim 12, it recites “a computer-readable medium having a program stored thereon, the program causing a computer to execute steps of . . .” The applicant’s specification does not explicitly limit the computer-readable medium to physical media, so the present claim may comprise carrier waves or software per-se, neither of which fall into the statutory categories of invention. The examiner suggests amending the present claim to recite “a non-transitory computer-readable medium having a program stored thereon, the program causing a computer to execute steps of . . .”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. 2014/0093849, hereinafter “Ahn”).
Regarding Claim 1, Ahn teaches an emotion identifying system (fig. 3A; Abstract and ¶ [0036]) comprising:
an information acquiring unit that acquires information for deciding an emotion of a target object (¶ [0039] and [0068]—information is acquired from external inputs);
a judging unit that, based on the information, judges whether or not judgement conditions associated respectively with a plurality of emotions are each met (¶ [0040] – [0041], [0050], and [0071]—the emotion decision process judges and selects an emotion for the robot {target object});
an adjusting unit that, if the information matches a predetermined condition about a predetermined type of one or more emotions among the plurality of emotions, expands a range occupied by the predetermined type of one or more emotions in a space in which the plurality of emotions is mapped (¶ [0077] – [0081], [0097], [0130] – [0136], and [0164]—the probability distribution for one or more emotions is learned and changed if the information matches a predetermined condition about a predetermined type of one or more emotions. Adjusting the probability distribution expands a range occupied by a type of emotion in a space in an emotion map, as shown in figs. 6A and 6B);
an emotion identifying unit that identifies, among the plurality of emotions, an emotion for which the judging unit judges that the associated judgement condition is met (¶ [0071] – [0073]); and

Regarding Claim 2, Ahn teaches wherein based on the information acquired by the information acquiring unit, the adjusting unit further adjusts an operation parameter that influences a judgement about one or more judgement conditions which are associated with an emotion having a range which is to be expanded in the space such that it becomes easier for the one or more judgement conditions to be met (fig. 6; ¶ [0078] – [0079], [0097] – [0098], and [0162] – [0164]—adjusting the distribution in a learning process expands the range of an emotion such that it becomes more likely/easier for the judgement conditions for that emotion to be met).
Regarding Claim 8, Ahn teaches wherein the predetermined type of one or more emotions is emotions corresponding to a paranoid-schizoid position, and the predetermined condition is a condition for determining that the target object is in a predetermined situation corresponding to the paranoid-schizoid position (fig. 4A; ¶ [0059] – [0060], [0067], and [0078]—neuroticism is a paranoid-schizoid position).
Regarding Claim 9, Ahn teaches wherein the output control unit highlight-displays the range in the space occupied by an emotion identified by the emotion identifying unit in the space (figs 6A and 6B; ¶ [0164]).
Regarding Claim 10, Ahn teaches a control unit that controls the target object according to an emotion identified by the emotion identifying unit (¶ [0053] and [0074]).
Regarding Claim 11, Ahn teaches a system (fig. 3A; ¶ [0036]) comprising:

the target object (¶ [0074]—a robot is the target object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn.
Regarding Claim 12, Ahn teaches executing steps of:
acquiring information for deciding an emotion of a target object (¶ [0039] and [0068]—information is acquired from external inputs);
based on the information, judging whether or not judgement conditions associated respectively with a plurality of emotions are each met (¶ [0040] – [0041], [0050], and [0071]—the emotion decision process judges and selects an emotion for the robot {target object});
if the information matches a predetermined condition about a predetermined type of one or more emotions among the plurality of emotions, expanding a range occupied by the predetermined type of one or more emotions in a space in which the plurality of emotions are mapped (¶ [0077] – [0081], [0097], [0130] – [0136], and [0164]—the probability distribution for one or more emotions is learned and changed if the information matches a predetermined condition about a predetermined type of one or more emotions. Adjusting the probability 
identifying, among the plurality of emotions, an emotion for which it is judged in the step of judging that the associated judgement condition is met (¶ [0071] – [0073]); and
causing information indicating the emotion identified in the step of identifying an emotion and ranges occupied respectively by the plurality of emotions in the space to be output (¶ [0074]—the behavior is an output that expresses the determined emotion, thus outputting information about the identified emotion).
Ahn further teaches an emotion decision processing unit that performs the steps (¶ [0020], [0091] – [0092], and [0166], for example). Although Ahn does not explicitly teach a computer-readable medium having a program stored thereon, the program causing a computer to execute the steps of the present claim, the examiner takes official notice that it is well-known in the art to implement such processing as a computer-readable medium having a program stored thereon.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, as applied to claim 2, above, in view of Thenius, Ronald, Payam Zahadat, and Thomas Schmickl (“EMANN-a model of emotions in an artificial neural network,” ECAL 2013: The Twelfth European Conference on Artificial Life. MIT Press, 2013; hereinafter “Thenius”).
Regarding Claim 3, Ahn does not specifically teach wherein a plurality of the judgement conditions are conditions for judging whether a plurality of artificial neurons included in a neural network to which input information based on the information acquired by the information acquiring unit is input are in a firing state or in a non-firing state. However, Thenius teaches 
All of the claimed elements were known in Ahn and Thenius and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the neurons and neural network of Thenius with the judgement conditions of Ahn to yield the predictable result of wherein a plurality of the judgement conditions are conditions for judging whether a plurality of artificial neurons included in a neural network to which input information based on the information acquired by the information acquiring unit is input are in a firing state or in a non-firing state. One would be motivated to make this combination for the purpose of improving performance of tasks through the use of an emotional artificial neural network (Thenius, pp. 834 {bullet points} – 835 {first two paragraphs}).
Regarding Claim 4, Ahn/Thenius teaches wherein the plurality of artificial neurons are associated with any emotions among the plurality of emotions, and the emotion identifying unit identifies, among the plurality of emotions, an emotion associated with an artificial neuron in a firing state among the plurality of artificial neurons (Thenius, pp. 831-832—output of the synapses {and therefore nodes or neurons} are associated with the plurality of emotions through the hormone levels, and the firing state is also determined based on the hormone levels/emotions).
Regarding Claim 5, Ahn/Thenius teaches wherein the operation parameter is a coupling coefficient of an artificial synapse included in the neural network (Ahn, ¶ [0097] and [0150] – [0160]; also Thenius, pp. 831-832, “From the biological concept to a mathematical representation” section—the weights are coupling coefficients of artificial synapses).
Regarding Claim 6, Ahn/Thenius teaches wherein the adjusting unit increases a coupling coefficient of a strong coupling artificial synapse connected to an artificial neuron which is among the plurality of artificial neurons and is judged as being in a firing state or in a non-firing state based on the one or more judgement conditions associated with the emotion having the range which is to be expanded in the space (Ahn, ¶ [0097] and [0150] – [0160] ; also Thenius, pp. 831-832, “From the biological concept to a mathematical representation” section—a weight is increased, thus increasing a likelihood of firing for a neuron based on the one or more judgement conditions associated with the emotion having the range which is to be expanded in the space).
Regarding Claim 7, Ahn/Thenius teaches:
a secretion information generating unit that generates secretion information indicating a secretion amount of one or more endocrine substances based on the information acquired by the information acquiring unit (Thenius, pp. 831-833, “Method” section—the EMANN generates hormone secretion information that indicates amounts of hormones {endocrine substances}), wherein the adjusting unit:
adjusts the coupling coefficient based on the secretion amount of the one or more endocrine substances indicated by the secretion information (Thenius, pp. 831-833, “Method” section—the weights are adjusted based on the hormone amounts); and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lones, John, Matthew Lewis, and Lola Cañamero (“Hormonal modulation of development and behaviour permits a robot to adapt to novel interactions,” ALIFE 14: The Fourteenth International Conference on the Synthesis and Simulation of Living Systems. MIT Press, 2014) teaches modeling stress and behavior or robots using simulated hormones, with emotions based on past experience (“upbringing”) of the robot and the energy level (battery charge) of the robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129